Case 1:20-cr-00330-AJN Document 54 Filed 09/08/20 Page 1 of 6
          Case 1:20-cr-00330-AJN Document 54 Filed 09/08/20 Page 2 of 6

The Honorable Alison J. Nathan
August 24, 2020
Page 2




                                                                                            . The
government’s ad hominem suggestion that Ms. Maxwell has “cherry-pick[ed] materials” to seek
an “advantage in their efforts to defend against accusations of abuse” or “delay court-ordered
disclosure of previously sealed materials” reveals a fundamental (or feigned) lack of
understanding                                         . It also begs the question, to be fleshed out
at a later time,




Ms. Maxwell simply seeks to alert the judicial officers in the related Civil Litigation to facts
about which her adversary is already aware.

Issuance of the Subpoenas Not “Standard Practice”:
Second, the government tries to normalize, without citation to authority, its conduct as “standard
practice.” Resp. at 2. To the contrary, the controlling case in this Circuit, Martindell v. Int’l
Telephone & Telegraph Corp., 594 F.2d 291, 293 (2d Cir. 1979), mandates a wholly different
procedure: the use of a non-ex parte subpoena with an opportunity for the aggrieved party to
move to quash. Similar cases in this district demonstrate the “non-standard” nature of the
government’s conduct regarding these subpoenas. For example, Judge Koeltl observed when
considering whether to release a single deposition transcript to the government: “the Second
Circuit has made clear that the Government may not use its ‘awesome’ investigative powers to
seek modification of a protective order merely to compare the fruits of the plaintiff's discovery in
a civil action with the results of a prosecutorial investigation in a criminal action.” Botha v. Don
King Prods., Inc., No. 97 CIV. 7587 (JGK), 1998 WL 88745, at *3 (S.D.N.Y. Feb. 27, 1998)
(citing Minpeco S.A. v. Conticommodity Servs., Inc., 832 F.2d 739, 743 (2d Cir. 1987) and
Martindell, 594 F.2d at 297).
          Case 1:20-cr-00330-AJN Document 54 Filed 09/08/20 Page 3 of 6

The Honorable Alison J. Nathan
August 24, 2020
Page 3


                                                                                    see also Palmieri
v. State of New York, 779 F.2d 861 (2d Cir. 1987); Abbott Laboratories v. Adelphia Supply USA,
Case 2015-cv-5826 (CBA) (MDG), 2016 WL 11613256 (S.D.N.Y. Nov. 22, 2016) (“In the
Second Circuit, there is a presumption in favor of enforcing protective orders against grand jury
subpoenas.”); United States v. Kerik, 07 CR 1027, 2014 WL 12710346 (S.D.N.Y. July 23, 2014).
It seems that a majority of courts in this district have rejected the claimed “standard practice”
arguments made by the Government                                 . A notable difference is that the
other applications were not conducted ex parte.



                                                                             Ms. Maxwell is not
asking this Court to decide that question today.

But Ms. Maxwell is seeking




The Government Does Not Explain How Any “Secret” Investigation Will be Compromised.
Third, the government claims that the materials at issue are “Confidential” because the “full
scope and details” of their very-public proclamations of an ongoing criminal investigation “have
not been made public.” Resp. at 3. This argument too is nonsensical: the sealed materials that
Ms. Maxwell seeks to file, under seal,




                 Certainly the subpoena recipient, otherwise known as counsel for the adverse
party to the Civil Litigation, knows the two things that Ms. Maxwell seeks to file under seal in
            Case 1:20-cr-00330-AJN Document 54 Filed 09/08/20 Page 4 of 6

The Honorable Alison J. Nathan
August 24, 2020
Page 4

that matter:
                                                                       .2

The government does not explain, because they cannot, how it will harm an ongoing criminal
investigation to reveal the sealed materials under seal to two arbiters:
                                                          Clearly those judicial officers are fully
capable of maintaining files under seal and confidences. Nor is there any support for the
argument that this limited request will “permit dissemination of a vast swath of materials.”
Resp. at 3. The slippery slope contention is belied by the limited nature of Ms. Maxwell’s
request. The sealed materials are a discrete set of judicial documents, not a “vast swath of
materials,” and Ms. Maxwell seeks to file them under seal for those Courts to use in their
determinations. Hyperbole aside, the request is appropriately limited.

Further, the government’s suggestion that “there is no impediment to counsel making sealed
applications to Court-1 and Court-2, respectively, to unseal the relevant materials” is, at best,
baffling. Resp. at 3 n.5. Such a “sealed application” in furtherance of her Civil Litigation would
be “using” the materials for the civil case, exactly the conduct proscribed by the Protective Order
here. If the Court disagrees, Ms. Maxwell is more than happy to make such sealed applications
to those judicial officers. The government does not explain its thinking, nor did the government
suggest this course of action during the conferral process.

The Sealed Materials Are Important to
Fourth, the government decries the sealed materials’ lack of relevance to




2
  Ms. Maxwell strenuously opposes the government’s suggestion that it “further elaborate on the nature of the
ongoing grand jury investigation” in a supplemental ex parte and sealed pleading. This Court is overseeing the
criminal case pertaining to Ms. Maxwell and any ex parte pleading concerning this case to this judicial officer is
inappropriate. See Standard 3-3.3 Relationship with Courts, Defense Counsel and Others, “Criminal Justice
Standards for the Prosecution Function,” American Bar Ass’n (4th ed. 2017) (“A prosecutor should not engage in
unauthorized ex parte discussions with, or submission of material to, a judge relating to a particular matter which is,
or is likely to be, before the judge.”).
          Case 1:20-cr-00330-AJN Document 54 Filed 09/08/20 Page 5 of 6

The Honorable Alison J. Nathan
August 24, 2020
Page 5




Protective Orders May Be Modified As Circumstances Change
Finally, the government suggests in a myriad of ways without directly arguing that this
Protective Order cannot be modified, that Ms. Maxwell somehow waived her ability to seek
modification by agreeing to a Protective Order before she knew what was contained in the
criminal discovery, or that there is no precedent for such a modification. These suggestions are
disingenuous. Of course, the Government ignores that the Protective Order itself provides that it
may be modified “by further order of the Court.” Id, ¶ 18(b).

There is no precedence for this case. That is true because the Second Circuit has outlined a
process for the government to seek civil materials subject to protective orders for use in grand
jury investigations, a process the government circumvented. It also is true because typically, the
government is the party to intervene in civil cases and seek a stay where materials the
government has marked “Confidential” may be disclosed publicly or where the government
contends the rules of criminal discovery will be circumvented. Finally, there is no other case that
defense counsel has located where




That Ms. Maxwell did not know what was in the sealed materials before she signed the
Protective Order, or proposed a draft, is self-evident. That a Court can modify a protective order
at any time is likewise well-established. Fed. R. Crim. P. 16(d)(1) authorizes the Court to
regulate discovery through protective orders and modification of those orders. See Smith Kline
Beecham Corp. v. Synthon Pharmaceuticals, Ltd., 210 F.R.D. 163, 166 (M.D.N.C. 2002)
(“[c]ourts have the inherent power to modify protective orders, including protective orders
arising from a stipulation by the parties”); see also United States v. Gurney, 558 F.2d 1202, 1211
n.15 (5th Cir. 1977) (trial court's decisions as to which documents “will be placed in the public
domain, and which are entitled to privacy and confidentiality” are discretionary and “form an
integral part of trial management”); United States v. Wecht, 484 F.3d 194, 211 (3d Cir. 2007), as
amended (July 2, 2007) (“it would have been proper for the District Court to unseal the records
pursuant to its general discretionary powers”); Poliquin v. Garden Way, Inc., 989 F.2d 527, 532
& 535 (1st Cir. 1993).

“The standard of review for a request to vacate or modify a protective order depends on the
nature of the documents in question. There is a presumptive right of public access to judicial
          Case 1:20-cr-00330-AJN Document 54 Filed 09/08/20 Page 6 of 6

The Honorable Alison J. Nathan
August 24, 2020
Page 6

documents, that is, documents that are ‘relevant to the performance of the judicial function and
useful in the judicial process.’” Kerik, 2014 WL 12710346, at *1 (S.D.N.Y. July 23, 2014),
(quoting United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995)).

The Materials that Ms. Maxwell seeks to disclose (to judicial officers under seal) are, without
question, judicial documents.

           And, at a minimum, Ms. Maxwell’s opponent in the Civil Litigation knows both that
the Government obtained an ex parte order to subpoena the information and what was produced.
Accordingly, the argument that somehow grand jury secrecy will be compromised by disclosure,
under seal to judicial officers reviewing the very material at issue, is absurd. Ms. Maxwell has
demonstrated good cause for her very limited request to present a discrete set of sealed materials
under seal to


       The government has not articulated a cogent reason for that information to be kept from
the other judicial officers.

Sincerely,



Jeffrey S. Pagliuca

CC: Counsel of Record (via ECF)
